Citation Nr: 0414608	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of anal fissure. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to May 1984; 
he had over eleven months of prior inactive duty.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

By way of background, in May 2003, the veteran was awarded 
service connection for residuals of anal fissure, evaluated 
as noncompensable, effective March 8, 2002, and denied 
service connection for hearing loss.  He subsequently entered 
a notice of disagreement pertaining to both issues in June 
2003.  Following the issuance of the statement of the case in 
August 2003 and the submission of his substantive appeal in 
October 2003, the veteran withdrew his appeal pertaining to 
the denial of service connection for hearing loss in March 
2004.  See 38 C.F.R. § 20.204 (2003).  As such, the hearing 
loss issue is no longer before the Board.  

Additionally, in a March 2004 rating decision, the RO awarded 
a 10 percent rating for service-connected residuals of anal 
fissure, effective back to March 8, 2002.  The veteran did 
not thereafter withdraw his appeal of the initial rating 
assignment and insofar as the 10 percent increase is not a 
full grant of the benefit sought on appeal, the Board 
continues to have jurisdiction over the issue of entitlement 
to a higher initial rating for service-connected residuals of 
anal fissure.  That question is being REMANDED to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

The veteran is service-connected for residuals of anal 
fissure, currently evaluated as 10 percent disabling, under 
38 C.F.R. § 4.114, Diagnostic Code 7399-7335 (2003), 
effective March 8, 2002.  The veteran contends that he has 
fecal leakage after every bowel movement and also that he 
experiences bleeding every four to six months residual to 
such problems.  As such, he claims that he should be entitled 
to an initial rating in excess of 10 percent for his service-
connected disability.   

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)), redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  See also implementing regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board and in essence provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  
The Board first observes that the issue on appeal initially 
arose out of the veteran's claim for service connection for 
residuals of anal fissure.  As such, notice to the veteran in 
conjunction with his initial application pertained to service 
connection.  Following the grant of service connection for 
this disability, the veteran appealed the initially assigned 
rating.  After receiving the veteran's substantive appeal, 
the RO again sent notice to the veteran that pertained only 
to service connection.  Thus, in regard to the initial rating 
claim currently before the Board, the veteran was not 
provided complete notice of what legal criteria were being 
considered to govern the evaluation of residuals of anal 
fissure.  In particular, the Board notes that the veteran is 
currently evaluated under Diagnostic Code 7335, which states 
that fistula in ano is rated as for impairment of sphincter 
control.  Impairment of sphincter control of the rectum and 
anus is rated under 38 C.F.R. § 4.114, Diagnostic Code 7332 
(2003).  The veteran was not fully advised of the rating 
criteria under this latter Diagnostic Code.  Also, although 
the veteran was notified of the diagnostic criteria pertinent 
to hemorrhoids in the August 2003 statement of the case, it 
does not appear that the RO adequately considered whether the 
veteran is entitled to a higher or separate rating based on 
such manifestations.  

Additionally, the veteran has not been afforded a VA 
examination for his residuals of anal fissure since April 
2002.  The April 2002 examiner recorded that the veteran had 
full control of his sphincter and had no fecal leakage, no 
involuntary bowel movements, and did not use a pad.  Upon 
physical examination, there was no evidence of fecal leakage, 
hemorrhoids or bleeding.  In contrast, at the veteran's 
hearing in March 2004, he stated that after every bowel 
movement he has leakage for up to two hours and that he 
consistently has bleeding every four to six months.  
Additionally, Marion VA Medical Center records from January 
2004 reflect a diagnosis of internal hemorrhoids and 
notations that the veteran has a twenty-year history of 
leakage in the anal area and soiling his undergarments after 
a bowel movement.  Such findings suggest an increase in the 
severity of the veteran's residuals of anal fissure.  As 
such, a further VA examination is necessary to obtain 
contemporary clinical findings and conclusions in order to 
ensure evaluation based on an accurate disability picture.  
In addition, while on remand, any outstanding records of 
relevant medical treatment should also be obtained for 
consideration in connection with the veteran's appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his initial 
rating claim, with consideration of all 
potentially applicable rating criteria.  
The RO's notice should indicate whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
RO should also request the veteran to 
submit all evidence in his possession 
pertinent to the appeal.  The RO should 
specifically advise the veteran of all 
potentially applicable diagnostic 
criteria relevant to determining the 
appropriate evaluation for his service-
connected disability.  

2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for residuals of anal 
fissure.  The RO should take the 
appropriate steps to obtain identified 
records, to include records from the 
Marion VA Medical Center, not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile. 

3.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with the appropriate expertise to 
determine the current nature and severity 
of all manifestations of the veteran's 
service-connected residuals of anal 
fissure, to include confirmation of the 
presence, degree, frequency and duration, 
or absence, of hemorrhoids and fecal 
leakage and an assessment as to whether 
such manifestations are etiologically 
related to an anal fissure.  The claims 
folders must be made available to and be 
reviewed by the examiner, to include 
consideration of the records from the 
Marion VA Medical Center and the 
veteran's subjective complaints of 
bleeding and fecal leakage.  The examiner 
should comment on the frequency, 
duration, and recommended treatment for 
all identified manifestations of the 
veteran's residuals of anal fissure, to 
include stating whether any identified 
hemorrhoids are etiologically related to 
the veteran's anal fissure, treatment 
therefore or residuals thereof.  Any 
necessary tests should be performed.  

4.  After completing the above, the 
veteran's initial rating claim should be 
re-adjudicated, based on the entirety of 
the evidence, with consideration of the 
propriety of separate ratings pursuant to 
38 C.F.R. §§ 4.14, 4.114, and staged 
ratings pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO should 
ensure that all of the veteran's 
documented residuals of anal fissure 
manifestations are considered, to include 
fecal leakage and hemorrhoids.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

